internal_revenue_service number release date index number ----------------------- ------------------------------------ ------------------------ ------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-136629-09 date january legend taxpayer -------------------------------------------------------------------- --------------------------- state a b c -------------- ------- --------- dear ---------------------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a tax-exempt farmers’ marketing and purchasing cooperative organized under the laws of state a taxpayer has been doing business since-------- the existing entity was formed in--------with the merger of two historic farmers’ cooperatives taxpayer applied for recognition of its tax-exempt status pursuant to sec_521 of the code in--------and filed its first return as a tax-exempt farmers’ cooperative for its--------taxable year taxpayer’s principal line_of_business is marketing b growth in the united_states by its members plr-136629-09 taxpayer also purchases commodities such as ----------------------and other --------- --------------- products ------- and ------- supplies for resale to its members taxpayer purchases these commodities in bulk and resells them to its members taxpayer purchases -------------- and ------------ at --------------and stores these products at its bulk facilities these---------are sold to members in smaller quantities taxpayer is also engaged in the manufacturing and production of -----------------------------------and ----------- -------------------- taxpayer’s principal line_of_business is its purchase and resale of----------- primarily ------ but also--------and -------------- - grown by its members taxpayer enters into individual b purchase and sale agreements with its members pursuant to the terms of these agreements members produce b and deliver it to taxpayer at receiving and storage stations located throughout taxpayer’s trade territory members’ typical growing seasons span the period that begins at planting in april and ends at harvest in september or october of the same calendar_year most of taxpayer’s annual inventory by volume is delivered and accepted between april and november although taxpayer markets and sells the b year-round taxpayer grades its members’ b upon receipt and agrees to receive and store the b products to market the b on its members’ behalf to account for the proceeds of its marketing activities on a non-pooling basis and to distribute those proceeds less necessary expenses to its members taxpayer offers five alternate b delivery schedules and pricing mechanisms to its members in the written b contracts fixed price under which a member agrees to deliver a specified quantity of b at a particular place and within a fixed delivery window and taxpayer is obligated to purchase that b at a named price per c title does not pass to taxpayer until the member delivers the b basis purchase in which a member agrees to deliver a specified quantity of b within a fixed delivery window and taxpayer is obligated to purchase that b at a price to be determined based on a negotiated discounted futures price the discount or basis takes into account the difference between local market prices and chicago board_of trade futures prices taxpayer takes title to the b at delivery future or cash purchase in which the member and taxpayer agree on a price for b to be delivered within a certain delivery window but the price calculation contains hedging and basis risk management features title to the b passes at delivery plr-136629-09 delayed price in which the member and taxpayer agree to price at a later date gain that the member has already delivered to taxpayer the member may elect to price the b at any time before the contract termination_date by notifying taxpayer that he or she will accept taxpayer’s current bid published daily title passes to taxpayer at the time of delivery and spot price in which a member arrives at one of taxpayer’s receiving facilities with b and sells the b to taxpayer at that day’s current bid price selection of a particular pricing mechanism depends on a number of factors including taxpayer’s publishing bid prices price trends and cash needs of members after taking delivery of its members’ b taxpayer aggregates its inventory for bulk resale most of taxpayer’s sales are made to a river terminal facility in which taxpayer holds a partial membership interest taxpayer also markets and sells its members’ b to local -------------------- to local farmers for use as ----------------------and to other local receiving and loading facilities for shipment to the west coast at the end of its fiscal_year taxpayer closes its books with respect to business done with each member at which time it calculates its margin with respect to business done with and on behalf of members taxpayer calculates its margin by first calculating its gross margin or sales proceeds less overhead and other expenses the gross margin is divided by the total number of c sold by taxpayer to determine the gross margin per c taxpayer then multiplies the gross margin per c by the number of each member’s c sold to calculate the member gross margin the margin is then calculated by subtracting payments made by taxpayer to the member in exchange for b from that member’s member gross margin members who do business with taxpayer typically will receive distributions of the net_proceeds of taxpayer’s marketing and sales activities in two forms advances following delivery and acceptance of a member’s b based on and at the time called for by the pricing mechanism in the parties’ written contracts and patronage_dividends calculated on a patronage basis and distributed at the end of each fiscal_year based on taxpayer’s net_proceeds from its marketing and sales activities and in accordance with its bylaws advances by taxpayer to its members are made in the form of checks in accordance with the members’ agreements with taxpayer and with state a cooperative law these advance_payments assure that taxpayer and with state a cooperative law these advance_payments assure that taxpayer remains competitive with non- cooperative b wholesalers and distributors which generally pay producers for their b upon receipt plr-136629-09 taxpayer does not use pooling arrangements or the completed_crop_pool_method_of_accounting in general a cooperative using a pooling arrangement or the completed_crop_pool_method_of_accounting commingles commodity products each producer is paid the average net price received at resale of the commodity making up the pool pooling is used to spread the risk of price fluctuations in commodity products as well as expenses of the cooperative according to taxpayer in such pooling arrangements upon delivery or shortly thereafter producers receive one or more advances in the form of per-unit retain allocations because the price per unit with respect to a pooling cooperative is uniform for each commodity for the period of the pool it is almost always necessary for the cooperative to make a final per-unit_retain_allocation to members based on the difference between the total advances previously received and the final price per unit determined after the pool closes in addition after the pool closes a final distribution is made to producers in the form of a patronage_dividend the final distribution reflects the margin of the cooperative with respect to the product although all of the distributions to patrons other than the final patronage_dividend are reflected in inventory costs for both accounting and tax purposes all of the distributions are deductible for purposes of sec_1382 of the code in contrast non-pooling cooperative such as taxpayer negotiate individually with each producer with respect to the purchase_price of the product in general non- pooling cooperatives divide the expenses of processing and the revenues from sales among their members non-pooling cooperatives resell their members’ products in bulk and each member is allocated their share of the sale proceeds in proportion to the volume and quality of product the member delivered each member’s margin however depends on the price he or she agreed in advance to receive from the non-pooling cooperative as a result individual members of non-pooling cooperatives bear the burden and benefits of price fluctuations instead of spreading this risk among all members historically non-pooling cooperatives have labeled advance_payments as cost_of_goods_sold rather than per-unit retains allocations like per-unit retain allocations of pooling cooperatives however these costs of goods sold are capitalized into the cooperative’s inventory and recovered when that inventory is sold like pooling cooperatives patronage_dividends paid_by non-pooling cooperatives to their members are accounted for as distributions deductible under sec_1382 of the code taxpayer currently reports the advances paid to producers on schedule a of form 1120-c previously form 990-c as cost_of_goods_sold taxpayer reports amounts distributed to patrons as patronage_dividends on schedule h of such forms as a deduction from gross_income for financial_accounting and bookkeeping purposes prior to its current_year taxpayer denominated such advances as costs of goods sold for its current fiscal_year in taxpayer’s accounting software such advances have been denominated as per-unit retain allocations paid in money purpims plr-136629-09 for tax purposes taxpayer currently does not deduct advances made to members as purpims instead taxpayer removes such advances from ending inventory and includes the advances in the cost_of_goods_sold amount for its tax_year thus taxpayer does not double count such advances for purposes of computing its tax_liability or making inventory and sec_263a of the code computations according to taxpayer the economics of pooling and non-pooling cooperatives are virtually identical the difference occurs at the individual member level because producers negotiate and reach agreement separately with the cooperative with respect to the price of their product as a result each individual producer bears both the burden and the potential benefit of any market price fluctuations vis-à-vis the average price of the product marketed by the cooperative under sec_521 of the code exempt farmers’ cooperative are defined as farmers’ fruit growers’ or other associations that are organized and operated on a cooperative basis for the purpose of marketing and selling the products of their members and other producers or for the purpose of purchasing supplies and equipment for use by their members or other persons to qualify for exemption from federal_income_tax under sec_521 a cooperative must operate on a nonprofit basis marketing cooperatives must return to their members or other producers the proceeds of sales less necessary marketing expenses on the basis of the quantity or the value of the products furnished by the members or other producers purchasing_cooperatives must sell the purchased products to their members or others at cost plus necessary expenses despite the nonprofit requirement exempt_cooperatives are permitted to pay dividends and to maintain reasonable reserves exempt farmers’ cooperatives must satisfy additional operational and ownership requirements first they must limit business done with nonmembers marketing cooperatives may market the products of nonmembers but the value of those products may not exceed the value of the member products marketed by the cooperative similarly purchasing_cooperatives may purchase supplies and equipment for nonmembers but the value of those products may not exceed the value of supplies and equipment purchased for members and the value of purchases made for persons who are neither members nor producers may not exceed percent of the value of all of the cooperative’s purchases unlike non-exempt cooperatives exempt farmers’ cooperatives are permitted to issue capital stock to non-members under certain circumstances capital stock issued to non-members may only be non-voting preferred_stock in which does not permit its owners to participate directly or indirectly in the profits of the association and the dividend rate on which does not exceed the greater of percent or the legal rate of interest permitted by the state of incorporation plr-136629-09 to the extent that an exempt farmers’ cooperative complies with the provisions of sec_521 of the code it may deduct from its gross_income most non-patronage distributions it makes to its members as well as dividends_paid with respect to preferred_stock owned by non-members thus the exemption under sec_521 carries the single level of tax generally available under the subchapter_t for income patronage sources to income from non-patronage sources as well sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient plr-136629-09 the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year plr-136629-09 sec_1_199-6 of the regulations provide that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations taxpayer is an organization to which part i of subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie b which it markets and various farm supplies which it sells to its members as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for sec_199 purposes sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis taxpayer purchases b from its members and markets that b the amount that each member receives when it sells b to taxpayer for marketing depends upon where how and when the member chooses to sell that b to taxpayer plr-136629-09 members have a number of options for determining how and when sales are made as a result two neighboring farmers delivering the same amount of b to taxpayer during any year will be paid different amounts for that b depending upon where when and how they sell the b to taxpayer however all members share in taxpayer’s net_earnings from member b operations in proportion to the number of c of b they market through taxpayer those net_earnings are distributed after the end of each year in the form of patronage_dividends the question presented in this ruling is whether the payments made by taxpayer to members for b qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the b payments in the sec_199 computation if the b payments to members are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the members’ sec_199 computations if the b payments to members are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the members’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction according to taxpayer b marketing cooperatives such as taxpayer have never thought of their b payments as per-unit retain allocations paid in money however taxpayer’s b payments meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the b payments are made in cash so the paid in money requirement is met taxpayer’s b payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s b payments to a member are paid pursuant to an agreement namely the particular agreement applicable to the method the member uses to determine how and when his or her b is sold to taxpayer second taxpayer’s b payments to a member are made with respect to products marketed for him namely the b delivered by the member for marketing by taxpayer as described above taxpayer markets the b it acquires from members and members share in taxpayer’s net_earnings from its marketing activities in the form of patronage_dividends plr-136629-09 third the amount of the b payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members do not receive the same payments for their b ie that taxpayer does not pool does not mean that b payments should not be treated as per- unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 plr-136629-09 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder taxpayer’s b payments qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they are distributed with respect to b that taxpayer markets for its members the members receive the payments based on the quantity of b delivered the b payments are determined without reference to taxpayer’s net_earnings the b payments are paid pursuant to a contract with the members establishing the necessary pre-existing agreement and obligation and the b payments are paid within the payment period of sec_1382 such per-unit retains are to be reported in box of form 1099-patr taxable_distributions received from cooperatives we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated product is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for reasons described above taxpayer’s b payments meet the definition of per- unit retain allocations paid in money taxpayer may disregard such payments in determining the amount of its sec_199 deduction accordingly we rule as requested that cash advances from taxpayer to its members in exchange for b products grown in the united_states are purpims as defined in sec_1382 and sec_1388 of the code and that such advances are properly included in qpai and taxable_income of taxpayer solely for purposes of calculating at the cooperative level the deduction allowed under sec_199 of the code plr-136629-09 no opinion is expressed or implied regarding the application of any other provision in the code or regulations the conclusions set forth in this ruling are limited to b payments made during a year attributable to b which is sold by taxpayer during the year no opinion is expressed or implied as to whether b payments made during a year attributable to b which is in inventory at year-end qualify as per-unit retain allocations paid in money this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
